An information was filed charging the defendant with the sale of liquor on a certain day in March, 1943. The respondent has filed in this court a written confession of error in which there are certain recitals of questions asked relating to prior prosecutions.
An examination of the record indicates that there is prejudicial error and that the judgment cannot be sustained. State v. Dansky, 69 S.D. 311, 9 N.W.2d 752.
The judgment and order appealed from are reversed.
All the Judges concur, except SMITH, J., absent and not sitting. *Page 579